Citation Nr: 1044995	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service connected 
disabilities.





ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and November 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The September 2006 rating decision 
denied entitlement to service connection for degenerative joint 
disease of the left knee and the November 2007 rating decision 
denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for 
a left knee disability because it was incurred during service.  
The service treatment records show that the Veteran injured his 
left knee in July 1980.  A July 1980 service treatment record 
reflects that the Veteran complained of left knee pain for three 
weeks.  The impression was resolving contusion of the left knee.  

A September 1980 service treatment record notes that the Veteran 
complained of left knee pain.  The examiner noted that the knee 
had a hard knot about three inches below the knee cap.  There was 
no discoloration.  The knee was tender and slightly swollen.  The 
assessment was bruised left patellar ligament.  

In September 1981 the Veteran was seen for a tender medial 
collateral ligament of the left knee.  There was no instability, 
swelling, or erythema.  There was full range of motion.  The 
assessment was sprained knee.  Another September 1981 service 
treatment record notes that the Veteran had a soft tissue injury 
of the left knee.  He was instructed to refrain from running and 
jumping.  Later in September 1981, the Veteran was seen for a 
checkup and his left knee was noted to be improving.  

The November 1984 U.S. Army Reserves enlistment examination notes 
normal lower extremities.  The Veteran denied knee problems in 
his accompanying report of medical history.  A November 1988 
examination for U.S. Army Reserve duty indicates normal lower 
extremities.  The Veteran again denied knee problems on his 
November 1988 report of medical history.

The post-service medical evidence includes a June 2006 VA 
examination report in which the examiner noted that to opine 
whether the Veteran's current knee complaints are the direct and 
proximate result of any incident in the service would require 
conjecture and speculation.  A July 2007 VA examination report 
contains no medical opinion regarding the etiology of the left 
knee disability, nor does any of the other medical evidence.

The Board is of the opinion that the June 2006 VA examination is 
inadequate because it fails to provide any sort of rationale for 
the opinion stated.  Moreover, it contemplates the wrong standard 
of certainty.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (internal 
quotations omitted).  Therefore, the Veteran should be afforded a 
new VA examination with a medical opinion.  See 38 C.F.R. § 
3.159(c)(4).

The Board is also of the opinion that the TDIU issue is 
inextricably intertwined with the service connection issue being 
remanded.  As such, it will be addressed once the service 
connection issue is resolved.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that where a decision on one issue 
would have a "significant impact" upon another, and that impact 
in turn could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims are 
inextricably intertwined).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the Board notes that after the claims were last 
adjudicated, the Veteran submitted additional medical evidence 
without a waiver of first consideration of such evidence by the 
RO.  Therefore, this evidence can be reviewed by the AOJ while 
the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records 
dating from December 2008 to the present 
regarding treatment for the Veteran's left 
knee disability, and associate them with the 
claims file.

2.  Schedule the Veteran for a VA orthopedic 
examination in order to determine the nature 
and etiology of any currently present left 
knee disability.  The claims folder must be 
made available for review for the examination 
and the examination report must state whether 
such review was accomplished.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present left knee disorder as to whether it 
is at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the July 
1980, September 1980, and September 1981 
service treatment records showing complaints 
of left knee pain and diagnoses of left knee 
contusion, bruised left knee ligament, and 
sprained left knee.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner cannot 
provide a requested opinion the examiner 
should state the reason why speculation would 
be required in this case (e.g., if the 
requested determination is beyond the scope 
of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the 
relevant testing, specialist's opinion, or 
other information needed to provide the 
requested opinion.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims for service connection for a 
left knee disability and TDIU, based upon a 
review of all evidence.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


